RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                      File Name: 11a0107p.06

                UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                               X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                -
                                                -
                                                -
                                                    No. 08-6462
          v.
                                                ,
                                                 >
                                                -
                       Defendant-Appellant. -
 JOSEPH SWAFFORD,
                                                -
                                               N
                  Appeal from the United States District Court
             for the Eastern District of Tennessee of Chattanooga.
           No. 04-00138-001—Curtis L. Collier, Chief District Judge.
                                    Argued: April 20, 2011
                             Decided and Filed: April 28, 2011
    Before: SUTTON and KETHLEDGE, Circuit Judges; HOOD, District Judge.*

                                      _________________

                                           COUNSEL
ARGUED: Paul D. Cross, CLEMENTS & CROSS, Monteagle, Tennessee, for
Appellant. Debra A. Breneman, ASSISTANT UNITED STATES ATTORNEY,
Knoxville, Tennessee, for Appellee. ON BRIEF: Paul D. Cross, CLEMENTS &
CROSS, Monteagle, Tennessee, for Appellant. Perry H. Piper, ASSISTANT UNITED
STATES ATTORNEY, Chattanooga, Tennessee, for Appellee.
                                      _________________

                                            OPINION
                                      _________________

        SUTTON, Circuit Judge. A jury convicted Joseph Swafford of selling over 3,000
gallons of iodine “knowing, or having reasonable cause to believe,” that it would be used
to manufacture methamphetamine. 21 U.S.C. § 841(c)(2). Reasoning that the crime


        *
        The Honorable Joseph M. Hood, Senior United States District Judge for the Eastern District of
Kentucky, sitting by designation.


                                                 1
No. 08-6462        United States v. Swafford                                     Page 2


implicated the cross reference in U.S.S.G. § 2D1.11(c)(1) because it “involved
unlawfully manufacturing a controlled substance,” the district court imposed a 360-
month sentence. We affirm.

                                           I.

       This is Swafford’s second trip to the Sixth Circuit. As explained the first time,
512 F.3d 833 (2008), a federal grand jury indicted Swafford, the owner of a store called
Broadway Home and Garden, on forty counts stemming from a methamphetamine-
production scheme. Id. at 838. At trial, twenty “methamphetamine cooks” testified that
they regularly bought iodine from Swafford over the course of several years. Id. Other
testimony established that the amount of iodine Swafford sold “clearly exceeded that
necessary for a legal purpose” and that Swafford was “aware that the iodine was destined
for methamphetamine production.” Id. A jury convicted Swafford on all counts.

       The district court calculated a guidelines range of 360 months to life, and
sentenced him to 360 months. On appeal, we vacated the two conspiracy convictions
(on variance grounds) and the nineteen convictions for possessing iodine (on Double
Jeopardy grounds) and ordered the district court to resentence Swafford based on the
nineteen convictions for iodine distribution.

       In resentencing Swafford, the district court looked to U.S.S.G. § 2D1.11, which
punishes “Unlawfully Distributing, Importing, Exporting or Possessing a Listed
Chemical.”    Because Swafford’s conduct “involved unlawfully manufacturing a
controlled substance,” the court applied the relevant cross reference, giving Swafford a
base offense level of 38. After a two-level enhancement for obstruction of justice,
Swafford’s new guidelines range came to 292–365 months, and the court (again)
imposed a 360-month sentence.
No. 08-6462          United States v. Swafford                                     Page 3


                                            II.

       The key question is whether the district court correctly invoked the cross
reference in § 2D1.11(c), which applies “[i]f the offense involved unlawfully
manufacturing a controlled substance, or attempting to manufacture a controlled
substance unlawfully.” To determine whether Swafford’s conduct “involved” the
manufacture of methamphetamine, we look to two other provisions. According to the
application notes for § 2D1.11, the cross reference applies when

       the defendant, or a person for whose conduct the defendant is
       accountable under § 1B1.3 (Relevant Conduct), completed the actions
       sufficient to constitute the offense of unlawfully manufacturing a
       controlled substance or attempting to manufacture a controlled substance
       unlawfully.

U.S.S.G. § 2D1.11 cmt. n.2. Swafford did not “complete[] the actions sufficient to
constitute” the illegal manufacture of methamphetamine, but several of his customers
did. That takes us to § 1B1.3, which holds Swafford accountable for

       all acts and omissions committed, aided, abetted, counseled, commanded,
       induced, procured, or willfully caused by the defendant; and . . . in the
       case of a jointly undertaken criminal activity (a criminal plan, scheme,
       endeavor, or enterprise undertaken by the defendant in concert with
       others, whether or not charged as a conspiracy), all reasonably
       foreseeable acts and omissions of others in furtherance of the jointly
       undertaken criminal activity . . . .

Id. § 1B1.3(a)(1).

       Consistent with these requirements, Swafford had a “criminal plan, scheme,
endeavor, or enterprise” with several of the methamphetamine cooks, it was “reasonably
foreseeable” that those customers would manufacture methamphetamine and Swafford’s
sale of iodine was “in furtherance of the jointly undertaken criminal activity.” The
district court’s findings support this conclusion. At the sentencing hearing, it said:
“based upon the evidence . . . heard in this case, and, again, giving the government the
benefit of credibility with respect to the witnesses, the Court makes a finding that
[Swafford] was involved in a conspiracy or separate conspiracies with many, many
No. 08-6462        United States v. Swafford                                        Page 4


people who testified as witnesses in this case.” R.255 at 50. In its written sentencing
order, the court reiterated the point by referring to our first opinion in this case, where
we noted that “the evidence proved at this trial demonstrated the existence of multiple
conspiracies between [Swafford] and many of the Broadway customers who testified,”
R.251 at 10 n.3; Swafford, 512 F.3d at 841–42. In the same order, the court found that
Swafford “suppl[ied] iodine to people when he knew it was intended for
methamphetamine use,” R.251 at 10 (emphasis added), a finding that satisfies the
“reasonably foreseeable” requirement, U.S.S.G. § 1B1.3(a)(1).

       The evidence supports these findings, and indeed we said as much in our first
opinion. Swafford purchased large amounts of iodine from wholesalers, well beyond
any amount that reasonably could be sold for legitimate purposes. He in turn sold the
same volume of iodine to known methamphetamine cooks. And he accepted only cash
for the iodine purchases, though he accepted credit cards or checks for other purchases.

       The pattern of sales to methamphetamine cooks cements this conclusion. They
came to Swafford on a regular basis, up to three times a week, to buy the iodine. One
methamphetamine cook, Brian Storey, testified that the two had the kind of ongoing
“relationship” that “[w]hen he sees me, he knows what I’m there for.” Tr. at 899.
Storey wanted to stay out of Tennessee due to pending gun charges, so once or twice a
month Swafford would meet Storey at a convenience store in neighboring Alabama,
where people “very seldom ever see[] any police,” and Storey would hand Swafford up
to $3,500 in cash for a box of 10–18 pounds of iodine out of the back of Swafford’s
truck. Id. at 906–07, 912.      When a police officer was in the store just as one
methamphetamine cook entered, Swafford met the customer at the door, directed him to
read literature about dog shampoo, then sold him iodine after the officer left. On another
occasion, when a methamphetamine cook pointed out that much of the other stock in
Swafford’s store was out of date, Swafford responded, “Well, that’s not where we’re
making our money.” Id. at 670.
No. 08-6462          United States v. Swafford                                       Page 5


        On    this   record,   the    district   court’s   findings   were    not   clearly
erroneous.    Swafford’s conduct met all of the elements of § 1B1.3, warranting
application of the cross reference.

        Swafford protests that the cross reference punishes him for manufacturing
methamphetamine even though the jury did not convict him of that charge. True enough.
But the application of the guidelines is “not always the same as the principles and limits
of criminal liability.” U.S.S.G. § 1B1.3 cmt. n.1. Sentencing courts instead must “focus
. . . on the specific acts and omissions for which the defendant is to be held accountable
. . . , rather than on whether the defendant is criminally liable for an offense.” Id. That
indeed is the nature of cross references and all relevant-conduct guidelines, which in this
instance apply to any “jointly undertaken criminal activity . . . whether or not charged
as a conspiracy.” Id. § 1B1.3(a)(1)(B). Even had the jury acquitted Swafford of
conspiracy to manufacture methamphetamine (which it did not), the district court still
would have had discretion to rely on that conduct if the evidence supported it. See
United States v. White, 551 F.3d 381, 383–85 (6th Cir. 2008) (en banc).

        So long as Swafford’s sentence falls below the statutory maximum, the “district
court does not abridge the defendant’s right to a jury trial by looking to other facts . . .
when selecting a sentence within that statutory range.” Id. at 385. The jury convicted
Swafford of nineteen counts of violating § 841(c), each carrying a 10-year maximum.
That results in a statutory maximum of 190 years, well above Swafford’s 360-month
sentence. See United States v. Jeross, 521 F.3d 562, 579 (6th Cir. 2008) (stacking
sentences does not violate the Sixth Amendment).

        Swafford persists that Congress, by distinguishing the distribution of chemicals
to make methamphetamine from the manufacture of methamphetamine, meant to punish
the two crimes differently. Congress would not have wanted the cross reference applied
to people who merely sold large quantities of ingredients, Swafford adds, without also
requiring that they possess other equipment or chemicals used to produce
methamphetamine. See Swafford Br. at 17–23. Yet the language of the § 2D1.11 cross
reference leaves no room for this position. It says that “involvement” with the
No. 08-6462         United States v. Swafford                                      Page 6


manufacture of methamphetamine triggers the cross reference, and nothing suggests
sales of large amounts of iodine (along with other incriminating facts) may not amount
to “involvement.”

       Swafford claims that this interpretation renders § 2D1.11 superfluous because
every defendant sentenced under § 2D1.11 while “knowing, or having reasonable cause
to believe” the chemicals would be used to create methamphetamine, would necessarily
be subject to the cross reference and thus be sentenced under § 2D1.1. Yet § 841(c)
violations are not the only crimes sentenced under § 2D1.11, which applies to at least
eight other crimes. See U.S.S.G. app. A at 558–59; see, e.g., 21 U.S.C. § 960(d)(2).
Even as to § 841(c) alone, the guideline serves a function. The cross reference applies
only when the defendant is “involved” in the manufacture of methamphetamine.
Defendants may have “reasonable cause,” 21 U.S.C. § 841(c), to know where the iodine
is headed without being “involved” in the manufacturing effort, without that is being part
of “a criminal plan, scheme, endeavor, or enterprise,” U.S.S.G. § 1B1.3.

       United States v. Voss, 956 F.2d 1007 (10th Cir. 1992), adds nothing to the
inquiry. At the time of Voss, the statutory index to the guidelines had not been updated
to account for a recently enacted listed-chemical offense, and § 2D1.11 had not yet
become part of the guidelines. The Tenth Circuit held that district courts could not
sentence defendants convicted of listed-chemical offenses under § 2D1.1, but should use
the most analogous guideline, which in that case was no guideline at all. See id. at
1009–12 (remanding for sentencing in accordance with 18 U.S.C. § 3553). The court
reasoned that Congress wanted to treat possession of listed chemicals differently from
possession of actual drugs, relying in part on the fact that the recently enacted § 2D1.11
would have applied instead (had it been applicable). See id. But Voss conflicts with
decisions from at least four other circuits, including most pertinently one of our
own. See United States v. Kingston, 922 F.2d 1234, 1237–39 (6th Cir. 1990); see also
United States v. Leed, 981 F.2d 202, 207 (5th Cir. 1993); United States v. Hyde, 977
F.2d 1436, 1438–41 (11th Cir. 1992); United States v. Cook, 938 F.2d 149, 152 (9th Cir.
1991). No less importantly, Voss itself acknowledged that § 2D1.11 eliminated this
No. 08-6462         United States v. Swafford                                       Page 7


problem for future cases, see Voss, 956 F.2d at 1010 n.4, 1011, which is why Voss no
longer governs this inquiry even in the Tenth Circuit, see United States v. Wagner, 994
F.2d 1467, 1471–72 (10th Cir. 1993).

        The rule of lenity offers no aid to Swafford. It applies “only if there is grievous
ambiguity or uncertainty in the [guidelines],” United States v. Smith, 549 F.3d 355, 362
n.2 (6th Cir. 2008), and no such uncertainty exists about the role of the cross reference
in cases like this one.

        Nor does it make a difference that the district court did not apply the cross
reference at the first sentencing hearing. Our first decision in the case prompted a
general remand, “leav[ing] it to the district court in the first instance to determine upon
remand . . . what the appropriate Guidelines range is,” Swafford, 512 F.3d at 839 n.1, and
placing no limits on how the district court should calculate the new guidelines
range. Nor was there any reason to invoke the cross reference at the first sentencing
hearing. The then-extant conspiracy conviction required the application of § 2D1.1,
precluding application of the cross reference and the double counting that might have
come with it.

        Swafford also challenges the reasonableness of his sentence, claiming it violates
the requirement that courts “avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar conduct.” 18 U.S.C.
§ 3553(a)(6). That is an unconventional ground for challenging a within-guidelines
sentence. The point of the guidelines is to decrease sentencing disparities, an objective
furthered by a within-guidelines sentence, as opposed to a sentence that varies above or
below the advisory guidelines range. The very thing Swafford presumably wants—a
below-guidelines sentence—is more likely to create disparities than eliminate them.
There is nothing wrong, to be sure, with a below-guidelines sentence. It is just that a
request for one should not turn on § 3553(a)(6). See United States v. Shrake, 515 F.3d
743, 748 (7th Cir. 2008).
No. 08-6462      United States v. Swafford     Page 8


                                        III.

      For these reasons, we affirm.